Opinion issued August 23, 2016




                                        In The

                                Court of Appeals
                                       For The

                            First District of Texas
                             ————————————
                                NO. 01-16-00176-CV
                             ———————————
               SOUTHWEST PIPE SERVICES, INC., Appellant
                                           V.
                           KAAREN CAMBIO, Appellee



                     On Appeal from the 412th District Court
                            Brazoria County, Texas
                          Trial Court Case No. 41741


                           MEMORANDUM OPINION

      Appellant, Southwest Pipe Services, Inc., has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of

appellant to file brief). After being notified that this appeal was subject to dismissal,
appellant did not adequately respond. See TEX. R. APP. P. 42.3(b) (allowing

involuntary dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                          2